



Exhibit 10.1


Cognizant Technology Solutions Corporation
500 Frank West Burr Boulevard
Teaneck, NJ 07666


February 8, 2017
Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.
40 West 57th Street
New York, NY 10019


Gentlemen:
This letter (this “Agreement”) constitutes the entire agreement between
Cognizant Technology Solutions Corporation, a Delaware corporation (the
“Company”), Elliott Associates, L.P., a Delaware limited partnership (“Elliott
Associates”), Elliott International, L.P., a Cayman Islands limited partnership
(“Elliott International”), and Elliott International Capital Advisors Inc., a
Delaware corporation (together with Elliott Associates and Elliott
International, the “Investors”), with respect to the matters set forth below.
Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in paragraph 16 below.
1.Director Appointments.
(a)Investor Designee. As promptly as practicable following the execution of this
Agreement (but in any event prior to the time that the Company files with the
SEC its definitive proxy statement for the Company’s 2017 Annual Meeting of
Stockholders (the “2017 Annual Meeting”)): (i) the Board of Directors of the
Company (the “Board”) will appoint one director to be designated by the
Investors and approved by the Board, which approval shall not be unreasonably
withheld or delayed (such director, the “Investor Designee”) and (ii) the Board
shall take such actions as are necessary to increase the size of the Board by
one (1) directorship and appoint the Investor Designee to fill the vacancy so
created. The Investor Designee shall qualify as Independent and satisfy the
Board membership criteria set forth in the Company's Corporate Governance
Guidelines.
(b)Initial New Director. As promptly as practicable following the execution of
this Agreement (but in any event prior to the time that the Company files with
the SEC its definitive proxy statement for the 2017 Annual Meeting): (i) the
Nominating and Corporate Governance Committee will identify an additional
director who shall be subject to approval by the Investors, which approval shall
not be unreasonably withheld or delayed (the “Initial New Director”), to join
the Board and (ii) the Board shall take such actions as are necessary to
increase the size of the Board by one (1) directorship and appoint the Initial
New Director to fill the vacancy so created. The Initial New Director shall
qualify as Independent and satisfy the Board membership criteria set forth in
the Company’s Corporate Governance Guidelines.
(c)Additional New Director. Following the 2017 Annual Meeting (but in any event
prior to the time that the Company files with the SEC its definitive proxy
statement for the Company’s 2018 Annual Meeting of Stockholders (the “2018
Annual Meeting”): (i) the Nominating and Corporate Governance Committee will
identify an additional director who shall be subject to approval by the
Investors, which approval shall not be unreasonably withheld or delayed (the
“Additional New





--------------------------------------------------------------------------------





Director,” and together with the Initial New Director, the “New Directors”), to
join the Board and (ii) the Board shall take such actions as are necessary to
increase the size of the Board by one (1) directorship and appoint the
Additional New Director to fill the vacancy so created. The Additional New
Director shall qualify as Independent and satisfy the Board membership criteria
set forth in the Company’s Corporate Governance Guidelines. Notwithstanding
anything herein to the contrary, in the event that the Investors submit to the
Company a notice of their intention to nominate any individuals for election as
directors, or propose other business, at the 2018 Annual Meeting or engage in
any “solicitation” (as such term is defined under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of proxies or consents with respect to
the election or removal of directors or any other matter or proposal or become a
“participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in any such solicitation of proxies or
consents, at the 2018 Annual Meeting, the Company’s obligations pursuant to this
paragraph 1(c) and paragraphs 5 and 9 (with respect to the 2018 Annual Meeting)
shall cease, effective immediately.
2.Financial Policy Committee. As promptly as practicable following the execution
of this Agreement, the Company will take all action necessary to form a
committee of the Board to assist and advise the Board on issues relating to the
Company’s operating plan and capital allocation matters (the “Financial Policy
Committee”). The Financial Policy Committee will adopt a charter (the “Financial
Policy Committee Charter”) which will provide, among other things, that the
responsibilities of the Financial Policy Committee will include: (i) reviewing
the Company’s operating margins with the assistance of a globally-recognized
consultant who has been assisting the Company in its review of operating
margins, (ii) assisting and advising on a long-term margin improvement plan,
(iii) providing the Board with updates summarizing its progress to date and (iv)
reviewing the Company’s capital structure and capital allocation policies and
strategy. The Financial Policy Committee will be empowered to hire additional
advisors, as necessary, to assist in its operating review. Once the Financial
Policy Committee Charter is adopted, the provisions of the Financial Policy
Committee Charter described in this paragraph 2 may not be amended during the
Restricted Period without the prior written consent of the Investors. The
Financial Policy Committee shall be comprised of three (3) members. One member
shall be Francisco D’Souza, and one member shall be the Investor Designee. The
third member shall be selected by the mutual agreement of the Investors and the
Board from the list of directors attached as Schedule 1 hereto.
3.Investor Designee Agreements, Arrangements and Understandings. Each of the
Investors agrees that neither it nor any of its Affiliates (a) will pay any
compensation to the Investor Designee (including replacement candidates
contemplated by paragraph 6) regarding such Person’s service on the Board or any
committee thereof or (b) will have any agreement, arrangement or understanding,
written or oral, with the Investor Designee (including replacement candidates
contemplated by paragraph 6) regarding such Person’s service on the Board or any
committee thereof (including without limitation pursuant to which such Person
will be compensated for his or her service as a director on the Board or any
committee thereof). The Company agrees and acknowledges that the payment by the
Investors of compensation to the Investor Designee or any other agreement,
arrangement or understanding with the Investor Designee on or prior to the date
of this Agreement in connection with his or her potential nomination by the
Investors as a director for election to the Board shall not be deemed a
violation of this paragraph 3.
4.2017 Annual Meeting. The Company shall include the Investor Designee and the
Initial New Director on its slate for election as directors at the 2017 Annual
Meeting and shall not re-nominate two (2) incumbent directors for election as
directors of the Company at the 2017 Annual Meeting. Immediately following the
2017 Annual Meeting, the Board shall take all actions as are necessary to
decrease the size of the Board to eleven (11) directors.





--------------------------------------------------------------------------------





5.2018 Annual Meeting. The Company shall include the Additional New Director on
its slate for election as a director of the Company at the Company’s 2018 Annual
Meeting and shall not re-nominate one (1) incumbent director (other than the
Investor Designee and the Initial New Director) for election as a director of
the Company at the 2018 Annual Meeting. Immediately following the 2018 Annual
Meeting, the Board shall take all actions as are necessary to decrease the size
of the Board to eleven (11) directors.
6.Investor Designee Replacements, Etc. If the Investor Designee resigns, refuses
or is unable to serve or fulfill his duties as a director because of his death
or disability, in each case prior to the Expiration Date, the Investors shall
select a replacement who is reasonably acceptable to the Board. If an Initial
New Director resigns, refuses or is unable to serve or fulfill his duties as a
director because of his death or disability, in each case prior to the
Expiration Date, then a replacement shall be identified in accordance with the
selection process for the Initial New Director set forth in paragraph 1(b). Such
replacement for an Investor Designee or an Initial New Director shall be
appointed to the Board to serve the unexpired term of the departed Investor
Designee or Initial New Director, as applicable, and shall be considered an
Investor Designee or an Initial New Director, for all purposes of this
Agreement. Except as provided in this Agreement, any other vacancies or openings
to be filled on the Board, or any committee thereof created prior to the
Expiration Date, shall be filled by the Board upon the recommendation of the
Nominating and Corporate Governance Committee.
7.Size of the Board. The size of the Board shall not exceed thirteen
(13) directors prior to the 2017 Annual Meeting, nor shall it exceed eleven (11)
directors following the 2017 Annual Meeting until the Expiration Date, except
(i) as contemplated herein with respect to the appointment of the Additional New
Director pursuant to paragraph 1(c); (ii) with the prior written consent of the
Investors; or (iii) with the mutual consent of the Company and the Investors, an
additional new director may be appointed and the size of the Board may be
increased to twelve (12) directors (in determining this potential new director
candidate, the Company will consider in good faith any person proposed by the
Investors).
8.Investor Designee Information. As a condition to the Investor Designee’s
appointment to the Board and any subsequent nomination for election as a
director at the Company’s Annual Meeting of Stockholders, the Investor Designee
will provide any information the Company reasonably requires, including
information required to be disclosed in a proxy statement or other filing under
applicable law, stock exchange rules or listing standards, information in
connection with assessing eligibility, independence and other criteria
applicable to directors or satisfying compliance and legal obligations, and will
consent to appropriate background checks, to the extent, in each case,
consistent with the information and background checks required by the Company in
accordance with past practice with respect to other members of the Board. If,
following the completion of the Company’s initial background review process, the
Board learns that the Investor Designee has committed, been indicted or charged
with, or made a plea of nolo contendre to a felony or a misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, then the Board may request that
the Investor Designee submit his resignation and, in such case, the Investors
will cause the Investor Designee to resign from the Board and may select a
replacement designee reasonably acceptable to the Board.
9.Company Recommendations at Annual Meetings. In connection with the 2017 Annual
Meeting (and any adjournments or postponements thereof) and the 2018 Annual
Meeting (and any adjournments or postponements thereof), the Company will
recommend (and will not change such recommendation in a manner adverse to the
Investor Designee or the New Directors) that the Company’s stockholders vote in
favor of the election of each of the Board’s nominees (including (i) with
respect to the 2017 Annual Meeting, the Investor Designee and the Initial New
Director and (ii) with respect to the 2018 Annual Meeting, the Additional New
Director), solicit proxies for each of the Board’s nominees,





--------------------------------------------------------------------------------





cause all Company common stock represented by proxies granted to it (or any of
its officers, directors or representatives) to be voted in favor of each of the
Board’s nominees (including (i) with respect to the 2017 Annual Meeting, the
Investor Designee and the Initial New Director and (ii) with respect to the 2018
Annual Meeting, the Additional New Director) and otherwise support the Investor
Designee, the Initial New Director and/or the Additional New Director, as
applicable, for election in a manner no less rigorous and favorable than the
manner in which the Company supports its other director nominees.
10.Voting of Investors’ Shares. In connection with any Annual Meeting of the
Company (and any adjournments or postponements thereof) held during the
Restricted Period, the Investors will cause to be present for quorum purposes
and vote or cause to be voted all Company common stock beneficially owned by
them or their controlling or controlled Affiliates that have not been loaned to
Third Parties in the ordinary course of business and which they or such
controlling or controlled Affiliates are entitled to vote on the record date for
such Annual Meeting in favor of (A) the election of directors nominated by the
Board and (B) otherwise in accordance with the Board’s recommendation on any
proposal not related to an Extraordinary Transaction; provided that, for the
avoidance of doubt, for purposes of this paragraph 10, shares of Company common
stock underlying physically-settled swap instruments held by the Investors or
their controlling or controlled Affiliates shall not be deemed to be
“beneficially owned” by such Investors or their controlling or controlled
Affiliates, as applicable.
11.Company Policies. The Investors acknowledge that the Investor Designee, upon
election to the Board, will serve as a member of the Board and will be governed
by the same protections and obligations regarding confidentiality, conflicts of
interest, related party transactions, fiduciary duties, codes of conduct,
trading and disclosure policies, director resignation policy, and other
governance guidelines and policies of the Company as other directors
(collectively, “Company Policies”), and shall be required to preserve the
confidentiality of Company business and information, including discussions or
matters considered in meetings of the Board or Board committees, and shall have
the same rights and benefits, including with respect to insurance,
indemnification, compensation and fees, as are applicable to all independent
directors of the Company. The Company represents and warrants that: (i) all
Company Policies currently in effect are publicly available on the Company’s
website or described in its proxy statement filed with the SEC on April 29, 2016
and such Company Policies will not be amended prior to the appointment of the
Investor Designee without written notice to the Investors and (ii) during the
Restricted Period, no changes may be made to the Company Policies, and no new
Company Policies may be adopted, in each case, that interfere in any material
way with the ability of the Investors and their respective Affiliates to
initiate and hold private communications with Contact Personnel as permitted in
this paragraph 11. Notwithstanding anything to the contrary contained in this
Agreement, during the Restricted Period, the Investors and their respective
Affiliates may initiate and hold private communications regarding the Company
and its Affiliates with (a) any Third Party so long as such communications do
not violate the terms of this Agreement (including without limitation paragraph
13) and would not reasonably be expected to require any public disclosure
thereof by the Investors and their respective Affiliates, the Company or any
Third Party and (b) the Company’s board of directors as a whole, lead
independent director, chief executive officer, chief financial officer, and
advisors at Morgan Stanley, Centerview Partners LLC and Goodwin Procter LLP
(collectively, the “Contact Personnel”), in each case, only so long as such
private communications do not violate the terms of this Agreement (including
without limitation paragraph 13) and would not reasonably be expected to require
any public disclosure thereof by the Investors and their respective Affiliates
or the Company. Each of the Investors acknowledges and agrees that the Contact
Personnel may engage in discussions with the Investors and their respective
Affiliates subject to, and in accordance with, the terms of their fiduciary
duties to the Company and the Company Policies.





--------------------------------------------------------------------------------





12.Press Releases; SEC Filings. Promptly following the execution and delivery of
this Agreement, the Company shall issue the press releases in the forms attached
as Exhibit A (the “Company Press Releases”) and no party shall make any
statement inconsistent with the Company Press Releases in connection with the
announcement of this Agreement. Additionally, promptly following the execution
and delivery of this Agreement, the Company will file a Current Report on Form
8-K, which shall be in form and substance reasonably acceptable to the Company
and the Investors.
13.Standstill. From the date of this Agreement until the Expiration Date or
until such earlier time as the restrictions in this paragraph 13 terminate as
provided herein (such period, the “Restricted Period”), the Investors will not,
and will cause their respective Affiliates and their respective principals,
directors, general partners, officers, employees, and agents and representatives
acting on their behalf (collectively, the “Restricted Persons”) not to, directly
or indirectly, absent prior express written invitation or authorization by the
Board:
(a)engage in any “solicitation” (as such term is defined under the Exchange Act)
of proxies or consents with respect to the election or removal of directors or
any other matter or proposal or become a “participant” (as such term is defined
in Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act)
in any such solicitation of proxies or consents;
(b)knowingly encourage, advise or influence any other Person or knowingly assist
any Person in so encouraging, advising or influencing any Person with respect to
the giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum, binding or non-binding, (other than such
encouragement, advice or influence that is consistent with Company management’s
recommendation in connection with such matter);
(c)form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with other Affiliates of the Investors with respect to Voting Securities
now or hereafter owned by them;
(d)acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any Third Party in the acquisition of, any Voting Securities of the
Company, or rights or options to acquire any Voting Securities of the Company if
such acquisition would result in the Investors having beneficial ownership of
more than 4.99% of the Company’s outstanding common stock;
(e)make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination, sale
of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any of its subsidiaries or its or their securities or assets
(each, an “Extraordinary Transaction”) (it being understood that the foregoing
shall not restrict the Investors from tendering shares, receiving payment for
shares or otherwise participating in any such transaction on the same basis as
other stockholders of the Company, or from participating in any such transaction
that has been approved by the Board); or make, directly or indirectly, any
proposal, either alone or in concert with others, to the Company or the Board
that would reasonably be expected to require a public announcement regarding any
of the types of matters set forth above in this paragraph;
(f)enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Investors, with respect to Voting
Securities now or hereafter owned by them and other than granting proxies in
solicitations approved by the Board;





--------------------------------------------------------------------------------





(g)(i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board; or (iii) conduct a referendum of stockholders;
(h)make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);
(i)make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for shareholder access to books and
records;
(j)except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization of the Company, (iii) any
other material change in the Company’s management, business or corporate
structure, (iv) any waiver, amendment or modification to the Company’s
Certificate of Incorporation or Bylaws, or other actions which may impede the
acquisition of control of the Company by any person, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;
(k)institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 13; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (A) bringing litigation to enforce the provisions of this Agreement,
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (C) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement
or the topics covered in the correspondence between the Company and the
Restricted Persons prior to the date hereof, or (D) exercising statutory
appraisal rights; provided, further, that the foregoing shall also not prevent
the Restricted Persons from responding to or complying with a validly issued
legal process;
(l)enter into any negotiations, agreements or understandings with any Third
Party to take any action that the Investors are prohibited from taking pursuant
to this paragraph 13; or
(m)make any request or submit any proposal, directly or indirectly, to amend or
waive the terms of this Agreement, in each case which would reasonably be
expected to result in a public announcement of such request or proposal;
provided, that (A) the restrictions in this paragraph 13 shall terminate
automatically upon the earliest of (i) as a non-exclusive remedy for any
material breach of this Agreement by the Company (including, without limitation,
a failure to appoint the Investor Designee or New Directors and otherwise
constitute the Board in accordance with paragraph 1, a failure to form the
Financial Policy Committee in accordance with paragraph 2, a failure to appoint
a replacement in accordance with paragraph 6, or a failure to issue the Company
Press Release in accordance with paragraph 12) , upon five (5) business days’
prior written notice by the Investors following any such material breach of this
Agreement by the Company if such breach has not been cured within such notice
period, provided that the Investors are not in material breach of this Agreement
at the time such notice is given, (ii) such time as the Company files its
definitive proxy statement with the SEC for the 2017 Annual Meeting or 2018
Annual Meeting that does not comply with the terms of this Agreement, (iii) the
announcement by the Company of a definitive agreement with





--------------------------------------------------------------------------------





respect to any Extraordinary Transaction that would directly or indirectly
result in the acquisition of beneficial ownership by any person or group of more
than 50% of the Voting Securities or all or substantially all of the Company’s
assets, (iv) the commencement of any tender or exchange offer (by a person other
than the Investors or their Affiliates) which, if consummated, would constitute
an Extraordinary Transaction that would directly or indirectly result in the
acquisition of beneficial ownership by any person or group of more than 50% of
the Voting Securities, where the Company files a Schedule 14D-9 (or any
amendment thereto), other than a “stop, look and listen” communication by the
Company pursuant to Rule 14d-9(f) promulgated under the Exchange Act, that does
not recommend that the Company’s stockholders reject such tender or exchange
offer or (v) the adoption by the Board of any amendment to the Charter or Bylaws
of the Company that would reasonably be expected to impair the ability of a
stockholder to submit nominations for election to the Board or stockholder
proposals in connection with any future Company Annual Meeting of Stockholders,
and (B) nothing contained in this paragraph 13 shall prevent the Investors from
making (i) any public or private statement or announcement with respect to an
Extraordinary Transaction that is publicly announced by the Company or a Third
Party, and nothing in this Agreement shall prevent the Company from responding
to such statements, subject to the obligations of the parties under paragraph 14
or (ii) any factual statement as required by applicable legal process, subpoena,
or legal requirement or as part of a response to a request for information from
any governmental authority with jurisdiction over the party from whom
information is sought (so long as such request did not arise as a result of
discretionary acts by the Investors or any of their Affiliates). Notwithstanding
anything to the contrary in this Agreement, nothing in this paragraph 13 shall
prohibit or restrict the Investor Designee or either of the New Directors from
exercising his or her rights and fiduciary duties as a director of the Company
or restrict his or her discussions solely among other members of the Board
and/or management, advisors, representatives or agents of the Company.
14.Non-Disparagement. During the Restricted Period, the Company and the
Investors shall each refrain from making, and shall cause their respective
Affiliates and its and their respective principals, directors, members, general
partners, officers and employees not to make or cause to be made any statement
or announcement, including in any document or report filed with or furnished to
the SEC or through the press, media, analysts or other persons, that constitutes
an ad hominem attack on, or otherwise disparages, defames, slanders, impugns or
is reasonably likely to damage the reputation of, (a) in the case of statements
or announcements by any of the Investors: the Company or any of its Affiliates,
subsidiaries or advisors, or any of its or their respective current or former
officers, directors or employees, and (b) in the case of statements or
announcements by the Company: the Investors or any of the Investors’ advisors,
their respective employees or any person who has served as an employee of the
Investors and the Investors’ advisors. The foregoing shall not (i) restrict the
ability of any person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought, or (ii) apply to
any private communications between the Investors, their respective Affiliates
and its and their respective principals, directors, members, general partners,
officers and employees, on the one hand, and any Contact Personnel, on the other
hand.
15.Securities Laws. The Investors hereby acknowledge that they and their
Affiliates are aware that United States securities laws may restrict any person
who has material, non-public information about a company from purchasing or
selling any securities of such company while in possession of such information.
16.Defined Terms. As used in this Agreement, the term (a) “Affiliate” shall have
the meaning set forth in Rule 12b-2 promulgated under the Exchange Act and shall
include Persons who become Affiliates of any Person subsequent to the date of
this Agreement; provided, that “Affiliates” of a Person shall not include any
entity, solely by reason of the fact that one or more of such Person’s employees
or





--------------------------------------------------------------------------------





principals serves as a member of its board of directors or similar governing
body, unless such Person otherwise controls such entity (as the term “control”
is defined in Rule 12b-2 promulgated by the SEC under the Exchange Act);
(b) “beneficially own”, “beneficially owned” and “beneficial ownership” shall
have the meaning set forth in Rules 13d-3 and 13d-5(b)(l) promulgated under the
Exchange Act; (c) “business day” shall mean any day other than a Saturday,
Sunday or a day on which the Federal Reserve Bank of New York is closed;
(d) “Expiration Date” means the date that is thirty (30) days prior to the first
day of the time period, established pursuant to the Company’s Bylaws, for
stockholders to deliver notice to the Company of director nominations to be
brought before the Company’s 2018 Annual Meeting of Stockholders;
(e) “Independent” means that a Person (x) (i) shall not be an employee,
director, general partner, manager or other agent of an Investor or of any
Affiliate of an Investor and (ii) shall not be a limited partner, member or
other investor in any Investor or any Affiliate of an Investor, and (y) shall be
an independent director of the Company under the Company’s independence
guidelines, applicable law and the rules and regulations of the SEC and Nasdaq
Stock Market; (f) “Person” shall be interpreted broadly to include, among
others, any individual, general or limited partnership, corporation, limited
liability or unlimited liability company, joint venture, estate, trust, group,
association or other entity of any kind or structure; (g) “SEC” means the U.S.
Securities and Exchange Commission; (h) “Third Party” means any Person that is
not a party to this Agreement or an Affiliate thereof, a member of the Board, a
director or officer of the Company, or legal counsel to any party to this
Agreement; and (i) “Voting Securities” shall mean the shares of common stock of
the Company and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, such shares or other securities, whether or not subject to the
passage of time or other contingencies.
17.Investors’ Representations and Warranties. Each of the Investors, severally
and not jointly, represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such Investor, enforceable against it in accordance with its terms;
(b) neither it nor any of its Affiliates has or will during the Restricted
Period have, any agreement, arrangement or understanding, written or oral, with
the Investor Designee or other member of the Board pursuant to which such
individual has been or will be compensated for his or her service as a director
on, or nominee for election to, the Board; and (c) the Investors have not, and
during the Restricted Period will not, file any statement of beneficial
ownership on Schedule 13D pursuant to the Exchange Act with respect to the
Company.
18.Company Representations and Warranties. The Company represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms; (b) this Agreement does not require the
approval of the stockholders of the Company; and (c) this Agreement does not and
will not violate any law, any order of any court or other agency of government,
the Company’s Certificate of Incorporation or Bylaws, each as may be amended
from time to time, or any provision of any agreement or other instrument to
which the Company or any of its properties or assets is bound, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under any such agreement or other instrument, or result in the creation
or imposition of, or give rise to, any material lien, charge, restriction,
claim, encumbrance or adverse penalty of any nature whatsoever pursuant to any
such indenture, agreement or other instrument.
19.Specific Performance. The Company and each of the Investors each acknowledge
and agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
seek injunctive and other equitable relief, without proof of actual damages;
(b) the breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and





--------------------------------------------------------------------------------





(c) the breaching party agrees to waive any applicable right or requirement that
a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
20.Entire Agreement; Successors and Assigns; Amendment and Waiver. This
Agreement (including its exhibits and schedules) constitutes the only agreement
between the Investors and the Company with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. No party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other party. Any purported transfer without such
consent shall be void. No amendment, modification, supplement or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party affected thereby, and then only in the specific instance and
for the specific purpose stated therein. Any waiver by any party of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
21.Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
22.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Each of the Investors and the
Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 24 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. Each of the parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.
23.Parties in Interest. This Agreement is solely for the benefit of the parties
and is not enforceable by any other Person.
24.Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:





--------------------------------------------------------------------------------





If to the Company to:
Cognizant Technology Solutions Corporation
500 Frank West Burr Boulevard
Teaneck, NJ 07666
Attn:    Francisco D'Souza, Chief Executive Officer
Email:     FDSouza@cognizant.com
with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attn:
Stuart M. Cable

Joseph L. Johnson III
Andrew H. Goodman


Email:
scable@goodwinlaw.com

jjohnson@goodwinlaw.com
agoodman@goodwinlaw.com
If to the Investors:
Elliott Associates, L.P.
Elliott International, L.P.
Elliott International Capital Advisors Inc.
40 West 57th Street
New York, NY 10019
Attn:
Jesse Cohn

Email:
jcohn@elliottmgmt.com

with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
200 Park Ave
New York, NY 10166
Attn:
Richard Birns; Eduardo Gallardo

Email:
rbirns@gibsondunn.com; egallardo@gibsondunn.com



At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.
25.Legal Fees. All attorneys’ fees, costs and expenses incurred in connection
with this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.
26.Interpretation. Each of the parties acknowledges that it has been represented
by counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this Agreement, and any and all drafts
relating thereto exchanged among the parties shall be deemed the work product of
all of the parties and may not be construed against any party by reason of its
drafting or preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
party that





--------------------------------------------------------------------------------





drafted or prepared it is of no application and is hereby expressly waived by
each of the parties, and any controversy over interpretations of this Agreement
shall be decided without regard to events of drafting or preparation.
27.Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.


[Signature page follows]







--------------------------------------------------------------------------------





If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
Very truly yours,

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
 
 
By:
/s/ Francisco D’Souza
Name:
Francisco D’Souza
Title:
Chief Executive Officer

Accepted and agreed to as of the date
first written above:


ELLIOTT ASSOCIATES, L.P.
 
 
By:
Elliott Capital Advisors, L.P.,
its General Partner
By:
Braxton Associates, Inc.,
its General Partner

By:
/s/ Elliot Greenberg
Name:
Elliot Greenberg
Title:
Vice President

ELLIOTT INTERNATIONAL, L.P.
 
 
By:
Elliott International Capital Advisors Inc.,
as Attorney-in-Fact

By:
/s/ Elliot Greenberg
Name:
Elliot Greenberg
Title:
Vice President

ELLIOTT INTERNATIONAL CAPITAL ADVISORS INC.
 
 
By:
/s/ Elliot Greenberg
Name:
Elliot Greenberg
Title:
Vice President






--------------------------------------------------------------------------------







EXHIBIT A
Company Press Releases







--------------------------------------------------------------------------------







ctshlogo123116.jpg [ctshlogo123116.jpg]
 
 
 
 
Glenpointe Centre West
 
 
 
 
500 Frank W. Burr Blvd.
 
 
 
 
Teaneck, NJ 07666



FOR IMMEDIATE RELEASE    




COGNIZANT REACHES COOPERATION AGREEMENT WITH ELLIOTT MANAGEMENT


TEANECK, N.J., February 8, 2017 - Cognizant Technology Solutions Corporation
(“Cognizant” or the “Company”) (NASDAQ: CTSH), one of the world’s leading
technology services companies, today announced that it has entered into a
cooperation agreement with Elliott Management (“Elliott”).


Pursuant to the terms of the cooperation agreement, the Cognizant Board of
Directors has agreed to continue the ongoing process of refreshing the Board by
appointing three new independent directors, two of which will be named prior to
the mailing of the Company’s definitive proxy statement for the 2017 Annual
Meeting of Stockholders and one of which will be named in connection with the
2018 Annual Meeting of Stockholders. Three existing members of the Board will
concurrently not stand for reelection.


Francisco D’Souza, Cognizant’s Chief Executive Officer said, “We are pleased to
be working with Elliott and look forward to welcoming new colleagues to the
Board. In addition, as part of today’s full-year earnings release, we announced
a plan to accelerate our shift to digital, expand margin targets and launch a
robust new capital return program. Taken together, these initiatives will make
Cognizant even stronger. I am confident that we are well-positioned to drive
long-term shareholder value as we continue investing in exciting new areas of
growth for Cognizant and our clients around the world.”


Jesse Cohn, Senior Portfolio Manager at Elliott Management added, “Frank and his
team have been terrific partners in this process and have developed a
thoughtful, balanced and highly attractive plan. In an evolving industry,
Cognizant must continue to invest for growth and the digital transition, while
further optimizing operations and returning capital to its shareholders. We are
large shareholders of Cognizant because we believe the Company has a strong
position in the industry and can deliver compelling value to shareholders.”


Cognizant’s Board will also form a Financial Policy Committee, which will assist
and advise the Board on issues relating to Cognizant’s operating plan and
capital allocation policy. The Financial Policy Committee will be comprised of
three directors, including Mr. D’Souza, an incumbent director with previous
operational experience and one of the new directors.


Pursuant to the cooperation agreement, Elliott has also agreed to certain
customary standstill provisions, as well as to support the integrated plan
announced today. The full cooperation agreement with Elliott will be filed in a
Current Report on Form 8-K with the Securities and Exchange Commission.


Centerview Partners LLC and Morgan Stanley & Co. LLC are serving as financial
advisors to Cognizant, and Goodwin Procter LLP and Latham & Watkins LLP are
serving as legal counsel.













--------------------------------------------------------------------------------





About Cognizant 
Cognizant (NASDAQ-100: CTSH) is one of the world’s leading professional services
companies, transforming clients’ business, operating and technology models for
the digital era. Our unique industry-based, consultative approach helps clients
envision, build and run more innovative and efficient businesses. Headquartered
in the U.S., Cognizant is ranked 230 on the Fortune 500 and is consistently
listed among the most admired companies in the world. Learn how Cognizant helps
clients lead with digital at www.cognizant.com or follow us @Cognizant.


Forward-Looking Statements
This press release includes statements which may constitute forward-looking
statements made pursuant to the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995, including, but not limited to, express or implied
forward-looking statements relating to our expectations concerning the impact of
the agreement with Elliott Management, management's plans, objectives and
strategies and the upcoming 2017 Annual Meeting of Stockholders, the accuracy of
which are necessarily subject to risks, uncertainties, and assumptions as to
future events that may not prove to be accurate. These statements are neither
promises nor guarantees, but are subject to a variety of risks and
uncertainties, many of which are beyond our control, which could cause actual
results to differ materially from those contemplated in these forward-looking
statements. Existing and prospective investors are cautioned not to place undue
reliance on these forward-looking statements, which speak only as of the date
hereof. Factors that could cause actual results to differ materially from those
expressed or implied include general economic conditions and the factors
discussed in our most recent Annual Report on Form 10-K and other filings with
the Securities and Exchange Commission. Cognizant undertakes no obligation to
update or revise any forward-looking statements, whether as a result of new
information, future events, or otherwise, except as may be required under
applicable securities law.


For further information: Investors: David Nelson, VP, Investor Relations &
Treasurer, 201-498-8840,
Media: Rick Lacroix, VP, Corporate Communications, 201-470-8961









--------------------------------------------------------------------------------







 
ctshlogo123116.jpg [ctshlogo123116.jpg]
 
 
 
 
Glenpointe Centre West
 
 
 
 
500 Frank W. Burr Blvd.
 
 
 
 
Teaneck, NJ 07666



FOR IMMEDIATE RELEASE            




COGNIZANT REPORTS FOURTH QUARTER AND FULL YEAR 2016 RESULTS


Annual revenue of $13.49 billion up 8.6% over 2015


Announces plan to accelerate shift to digital services and solutions
Fund investment through ongoing improvement in operating margins and
Return $3.4 billion of capital through dividends and share repurchases over next
two years


TEANECK, N.J., February 8, 2017 - Cognizant Technology Solutions Corporation
(NASDAQ: CTSH), one of the world’s leading professional services companies,
today announced its fourth quarter and full year 2016 financial results.


Highlights - Fourth Quarter 2016


•
Quarterly revenue rose to $3.46 billion, up 7.1% from the year-ago quarter and
0.3% sequentially.

•
Quarterly GAAP diluted EPS was $0.68, compared to $0.69 in the year-ago quarter.

•
Quarterly non-GAAP diluted EPS1 was $0.87, compared to $0.80 in the year-ago
quarter.



Revenue for the fourth quarter of 2016 rose to $3.46 billion, up 7.1% from $3.23
billion in the fourth quarter of 2015. GAAP net income was $416 million, or
$0.68 per diluted share, compared to $424 million, or $0.69 per diluted share,
in the fourth quarter of 2015. Non-GAAP diluted EPS was $0.87, compared to $0.80
in the fourth quarter of 2015. GAAP operating margin was 16.2% and non-GAAP
operating margin1 was 18.7% for the fourth quarter of 2016.


“As we enter 2017, the time is right for us to accelerate the shift to digital
services and solutions to meet the growing demands from our clients to transform
their business models in the face of the rapid business and technology shifts
disrupting their industries,” said Francisco D’Souza, Chief Executive Officer.
“To meet this opportunity, we are evolving our business model to focus on
aggressively scaling our digital capabilities, driving efficiencies in our core
business, and launching a robust capital return program. We believe these
changes will enable us to deploy our world-class team to best serve our clients
and enhance value for our shareholders.”






                                                         
1 Non-GAAP diluted EPS and non-GAAP operating margin exclude stock-based
compensation costs and acquisition-related charges and, in the case of non-GAAP
diluted EPS, net non-operating foreign currency exchange gains or losses and the
incremental income tax expense related to the one-time remittance of cash from
India to the U.S. during the second quarter of 2016. Reconciliations of non-GAAP
diluted EPS and non-GAAP operating margin to the corresponding GAAP measures are
included at the end of this release.





--------------------------------------------------------------------------------





Highlights - Full Year 2016


•
Revenue increased to $13.49 billion, up 8.6% from 2015.

•
GAAP diluted EPS was $2.55, compared to $2.65 in 2015.

•
Non-GAAP diluted EPS was $3.39, compared to $3.07 in 2015.



Revenue for 2016 increased to $13.49 billion, up 8.6% from $12.42 billion for
2015. GAAP net income for 2016 was $1.55 billion, or $2.55 per diluted share,
compared to $1.62 billion, or $2.65 per diluted share, for 2015. Non-GAAP
diluted EPS was $3.39 in 2016, compared to $3.07 in 2015. GAAP operating margin
was 17.0% and non-GAAP operating margin was 19.5% for 2016.




First Quarter & Full Year 2017 Outlook


The Company is providing the following guidance:


▪
First quarter 2017 revenue expected to be in the range of $3.51 billion to $3.55
billion.

▪
First quarter 2017 non-GAAP diluted EPS2 expected to be at least $0.83.

▪
Full year 2017 revenue expected to be in the range of $14.56 billion to $14.84
billion.

▪
Full year 2017 non-GAAP diluted EPS expected to be at least $3.63.





Plan to Accelerate Shift to Digital Services and Solutions and Enhance
Shareholder Value
Today the Company announced a comprehensive plan to accelerate the shift to
digital services and solutions, execute on operational opportunities to drive
leverage in its cost structure and return significant capital to shareholders.
Faced with business and technology shifts disrupting their industries, clients
are both accelerating their adoption of digital services and solutions and, at
the same time, optimizing their core systems and processes. This plan will allow
the Company to leverage its position as a leader in the services sector and
accelerate its shift to be a leading provider of digital services and solutions.
The elements of this plan will drive a shift in the Company’s operating model
and include the following:


•
Accelerating Investments to Build Digital Capabilities: To stay relevant to
evolving client demand, the Company will aggressively scale its digital
capabilities across geographies and industry segments through both organic
investments, in areas such as re-skilling and new technology practices, and
through acquisitions. The Company is intensifying its M&A efforts to expand
intellectual property, industry expertise, and platform and technology
capabilities, by focusing primarily on strategic tuck-in acquisitions.



•
Improving Non-GAAP Operating Margins to Protect Investment: As a result of the
Company’s strategic planning process and after reviewing its operational and
corporate cost structures with a top-tier consulting firm, the Company will
accelerate the pursuit of high-value digital transformation work, drive leverage
in its cost structure, execute on opportunities to improve operational
efficiency and aggressively employ automation to optimize traditional services.
The Company believes that these actions are necessary in order to preserve the
ability to invest for growth while enhancing shareholder value. The Company’s
plan is to expand its non-GAAP operating margins as it continues to invest and
scale its operations, with a non-GAAP operating margin target of 22% in 2019.



                                                          
2 A reconciliation of non-GAAP diluted EPS guidance to GAAP diluted EPS guidance
on a forward-looking basis cannot be provided without unreasonable efforts due
to the high variability and low visibility with respect to net non-operating
foreign currency exchange gains or losses which are excluded from the non-GAAP
diluted EPS.





--------------------------------------------------------------------------------





•
Returning Capital to Shareholders: The Board has approved a plan to return $3.4
billion to shareholders over the next two years through a combination of share
repurchases and dividends. As part of this plan, the Company expects to commence
a $1.5 billion accelerated share repurchase program (ASR) in the first quarter
of 2017, initiate a regular quarterly cash dividend of $0.15 per share
commencing in the second quarter of 2017, and repurchase shares of $1.2 billion
in the open market during 2017 and 2018. Beginning in 2019, the Company plans to
return approximately 75% of its U.S. free cash flow3 on an ongoing basis to
shareholders through a combination of dividends and share repurchases. The
capital return plan will be funded by current U.S. cash balances, future cash
flows from U.S. operations and incremental debt financing and is designed to
preserve the Company’s financial flexibility to invest in future growth
opportunities. The Board of Directors intends to continue to review the capital
return plan for potential future increases, including the quarterly dividend,
subject to Company financial performance, economic outlook and any other
relevant considerations.





“We are pleased to announce a comprehensive program that will enhance total
shareholder return for Cognizant,” said Karen McLoughlin, Chief Financial
Officer. “Today’s actions reflect the Board’s confidence in the Company’s
long-term strategy, which will drive sustainable revenue and earnings growth and
greatly accelerate capital return, while ensuring that Cognizant maintains the
ability to invest in the business and financial strength and flexibility.”


Conference Call
Cognizant will host a conference call February 8, 2017 at 8:00 a.m. (Eastern) to
discuss the Company’s quarterly and full year 2016 results. To listen to the
conference call, please dial (877) 810-9510 (domestically) and (201) 493-6778
(internationally) and provide the following conference passcode: “Cognizant
Call.”


The conference call will also be available live via the Internet by accessing
the Cognizant website at www.cognizant.com. Please go to the website at least 15
minutes prior to the call to register and to download and install any necessary
audio software.


For those who cannot access the live broadcast, a replay will be available by
dialing (877) 660-6853 for domestic callers or (201) 612-7415 for international
callers and entering 13654310 from two hours after the end of the call until
11:59 p.m. (Eastern) on Wednesday, February 22, 2017. The replay will also be
available at Cognizant’s website www.cognizant.com for 60 days following the
call.


About Cognizant
Cognizant (NASDAQ-100: CTSH) is one of the world’s leading professional services
companies, transforming clients’ business, operating and technology models for
the digital era. Our unique industry-based, consultative approach helps clients
envision, build and run more innovative and efficient businesses. Headquartered
in the U.S., Cognizant is ranked 230 on the Fortune 500 and is consistently
listed among the most admired companies in the world. Learn how Cognizant helps
clients lead with digital at www.cognizant.com or follow us @Cognizant.










                                                         
3 U.S. free cash flow, a non-GAAP measure, refers to net cash provided from
operating activities of our U.S. operating subsidiaries less cash purchases of
property and equipment by our U.S. operating subsidiaries.





--------------------------------------------------------------------------------









Forward-Looking Statements
This press release includes statements which may constitute forward-looking
statements made pursuant to the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995, including, but not limited to, express or implied
forward-looking statements relating to our expectations regarding opportunities
in the marketplace, our anticipated financial performance, our plan to return
capital to shareholders and our plan to increase non-GAAP operating margins, the
accuracy of which are necessarily subject to risks, uncertainties, and
assumptions as to future events that may not prove to be accurate. These
statements are neither promises nor guarantees, but are subject to a variety of
risks and uncertainties, many of which are beyond our control, which could cause
actual results to differ materially from those contemplated in these
forward-looking statements. Existing and prospective investors are cautioned not
to place undue reliance on these forward-looking statements, which speak only as
of the date hereof. Factors that could cause actual results to differ materially
from those expressed or implied include general economic conditions, changes in
the regulatory environment, including with respect to immigration and taxes, and
the other factors discussed in our most recent Annual Report on Form 10-K and
other filings with the Securities and Exchange Commission. Cognizant undertakes
no obligation to update or revise any forward-looking statements, whether as a
result of new information, future events, or otherwise, except as may be
required under applicable securities law.


About Non-GAAP Financial Measures
To supplement our financial results presented in accordance with GAAP, this
press release includes references to the following measures defined by the
Securities and Exchange Commission as non-GAAP financial measures: non-GAAP
operating margin, non-GAAP diluted earnings per share (“non-GAAP diluted EPS”)
and U.S. free cash flow. These non-GAAP measures are not based on any
comprehensive set of accounting rules or principles and should not be considered
a substitute for, or superior to, financial measures calculated in accordance
with GAAP, and may be different from non-GAAP measures used by other companies.
In addition, these non-GAAP measures should be read in conjunction with our
financial statements prepared in accordance with GAAP. The reconciliations of
Cognizant’s GAAP financial measures to the corresponding non-GAAP measures
should be carefully evaluated. 


We seek to manage the Company to a non-GAAP operating margin, which excludes
stock-based compensation costs and acquisition-related charges.
Acquisition-related charges include, when applicable, amortization of purchased
intangible assets included in the depreciation and amortization expense line on
our condensed consolidated statements of operations, external deal costs,
acquisition-related retention bonuses, integration costs, changes in the fair
value of contingent consideration liabilities, charges for impairment of
acquired intangible assets and other acquisition-related costs. In addition to
excluding stock-based compensation costs and acquisition-related charges, our
non-GAAP diluted EPS also excludes net non-operating foreign currency exchange
gains or losses, inclusive of gains and losses on related foreign exchange
forward contracts not designated as hedging instruments for accounting purposes,
and, commencing in the second quarter of 2016 and for the remainder of the year,
the impact of the incremental income tax expense related to the one-time
remittance of cash from India to the U.S. Our non-GAAP diluted EPS is
additionally adjusted for the income tax impact of the above items, as
applicable. The income tax impact of each item is calculated by applying the
statutory rate and local tax regulations in the jurisdiction in which the item
was incurred. U.S. free cash flow is defined as net cash provided from operating
activities of our U.S. operating subsidiaries less cash purchases of property
and equipment by our U.S. operating subsidiaries.


Management believes providing investors with an operating view consistent with
how it manages the Company provides enhanced transparency into the operating
results of the Company. For our internal management reporting and budgeting
purposes, we use non-GAAP financial measures for financial and operational





--------------------------------------------------------------------------------





decision making, to evaluate period-to-period comparisons, to determine portions
of the compensation for our executive officers and for making comparisons of our
operating results to those of our competitors. Therefore, it is our belief that
the use of non-GAAP financial measures provides a meaningful supplemental
measure for investors to evaluate our financial performance. Accordingly, we
believe that the presentation of our non-GAAP measures, when read in conjunction
with our reported GAAP results, can provide useful supplemental information to
our management and investors regarding financial and business trends relating to
our financial condition and results of operations.


A limitation of using non-GAAP measures versus financial measures calculated in
accordance with GAAP is that non-GAAP measures do not reflect all of the amounts
associated with our operating results as determined in accordance with GAAP and
exclude costs that are recurring, namely stock-based compensation,
acquisition-related charges, including amortization of purchased intangibles,
and net non-operating foreign currency exchange gains or losses. In addition,
other companies may calculate non-GAAP financial measures differently than us,
thereby limiting the usefulness of these non-GAAP financial measures as a
comparative tool. We compensate for these limitations by providing specific
information regarding the GAAP amounts excluded from non-GAAP operating margin
and non-GAAP diluted EPS to allow investors to evaluate such non-GAAP financial
measures.




Contact: David Nelson
VP, Investor Relations & Treasurer
201-498-8840
david.nelson@cognizant.com






- tables to follow -







--------------------------------------------------------------------------------





COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS
(Unaudited)
(In millions, except per share data)


 
Three Months Ended December 31,
 
Twelve Months Ended December 31,
 
2016
 
2015
 
2016
 
2015
Revenues
$
3,462


 
$
3,233


 
$
13,487


 
$
12,416


Operating expenses:
 
 
 
 
 
 
 
Cost of revenues (exclusive of depreciation and amortization expense shown
separately below)
2,078


 
1,933


 
8,108


 
7,440


Selling, general and administrative expenses (a)
730


 
659


 
2,731


 
2,509


Depreciation and amortization expense (a)
93


 
88


 
359


 
325


Income from operations
561


 
553


 
2,289


 
2,142


Other income (expense), net:
 
 
 
 
 
 
 
Interest income
29


 
27


 
115


 
84


Interest expense
(4
)
 
(5
)
 
(19
)
 
(18
)
Foreign currency exchange gains (losses), net
(26
)
 
(14
)
 
(30
)
 
(43
)
Other, net
—


 
—


 
2


 
(1
)
Total other income (expense), net
(1
)
 
8


 
68


 
22


Income before provision for income taxes
560


 
561


 
2,357


 
2,164


Provision for income taxes
(144
)
 
(137
)
 
(805
)
 
(540
)
Income from equity method investment
—


 
—


 
1


 
—


Net income
$
416


 
$
424


 
$
1,553


 
$
1,624


Basic earnings per share
$
0.69


 
$
0.70


 
$
2.56


 
$
2.67


Diluted earnings per share
$
0.68


 
$
0.69


 
$
2.55


 
$
2.65


Weighted average number of common shares outstanding - Basic
607


 
608


 
607


 
609


Weighted average number of common shares outstanding - Diluted
609


 
613


 
610


 
613







(a)
In connection with the Company's ongoing internal investigation disclosed on
Form 8-K furnished September 30, 2016, we recorded out-of-period corrections
during the third and fourth quarters of 2016 related to certain payments that
were previously capitalized that should have been expensed. For the three months
ended December 31, 2016, the correction resulted in an increase of selling,
general and administrative expenses of $1.0 million, a reduction in depreciation
and amortization expense of $0.2 million and a reduction in property and
equipment, net of $0.8 million. For the year ended December 31, 2016, these
corrections resulted in an increase of selling, general and administrative
expenses of $4.1 million, a reduction in depreciation and amortization expense
of $0.6 million and a reduction in property and equipment, net of $3.5 million.
These out-of-period corrections were not material to any previously issued
annual or interim financial statements and are not material to the financial
results for the quarter and year ended December 31, 2016.






--------------------------------------------------------------------------------





COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION
(Unaudited)
(In millions)


 
December 31, 2016
 
December 31, 2015
Assets
 
 
 
Current assets:
 
 
 
Cash and cash equivalents
$
2,034


 
$
2,125


Short-term investments
3,135


 
2,824


Trade accounts receivable, net
2,556


 
2,253


Unbilled accounts receivable
349


 
369


Other current assets
526


 
338


Total current assets
8,600


 
7,909


Property and equipment, net
1,311


 
1,271


Goodwill
2,554


 
2,405


Intangible assets, net
951


 
864


Deferred income tax assets, net
425


 
348


Equity and cost method investments
62


 
—


Other noncurrent assets
359


 
264


Total assets
$
14,262


 
$
13,061


Liabilities and Stockholders’ Equity
 
 
 
Current liabilities:
 
 
 
Accounts payable
$
175


 
$
165


Deferred revenue
306


 
324


Short-term debt
81


 
406


Accrued expenses and other current liabilities
1,856


 
1,819


Total current liabilities
2,418


 
2,714


Deferred revenue, noncurrent
151


 
49


Deferred income tax liabilities, net
6


 
3


Long-term debt
797


 
877


Other noncurrent liabilities
162


 
140


Total liabilities
3,534


 
3,783


Total stockholders’ equity
10,728


 
9,278


Total liabilities and stockholders’ equity
$
14,262


 
$
13,061












--------------------------------------------------------------------------------





COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
Reconciliations of Non-GAAP Financial Measures
(Unaudited)
(In millions, except per share amounts)
 
 
Three Months Ended December 31,
 
Twelve Months Ended December 31,
 
2016
 
2015
 
2016
 
2015
GAAP income from operations
$
561


 
$
553


 
$
2,289


 
$
2,142


Add: Stock-based compensation expense (a)
52


 
50


 
217


 
192


Add: Acquisition-related charges (b)
36


 
29


 
130


 
116


Non-GAAP income from operations
$
649


 
$
632


 
$
2,636


 
$
2,450


 
 
 
 
 
 
 
 
GAAP operating margin
16.2
%
 
17.1
%
 
17.0
%
 
17.3
%
Effect of above adjustments to income from operations
2.5
%
 
2.5
%
 
2.5
%
 
2.4
%
Non-GAAP operating margin
18.7
%
 
19.6
%
 
19.5
%
 
19.7
%
 
 
 
 
 
 
 
 
GAAP diluted earnings per share
$
0.68


 
$
0.69


 
$
2.55


 
$
2.65


Effect of above operating adjustments, net of tax(c)
0.11


   
0.09


 
0.41


 
0.35


Effect of non-operating foreign currency exchange losses, net of tax (d)
0.04


 
0.02


 
0.04


 
0.07


Effect of incremental income tax expense related to the India Cash Remittance
(e)
0.04


 
—


 
0.39


 
—


Non-GAAP diluted earnings per share
$
0.87


 
$
0.80


 
$
3.39


 
$
3.07





Notes:
(a)
For the three months ended December 31, 2016, the $52 million adjustment to
exclude stock-based compensation from income from operations includes $14
million, which was reported in cost of revenues and $38 million, which was
reported in selling, general and administrative expenses in our unaudited
condensed consolidated statements of operations.

       
For the three months ended December 31, 2015, the $50 million adjustment to
exclude stock-based compensation from income from operations includes $10
million, which was reported in cost of revenues and $40 million, which was
reported in selling, general and administrative expenses in our unaudited
condensed consolidated statements of operations.
For the year ended December 31, 2016, the $217 million adjustment to exclude
stock-based compensation from income from operations includes $53 million, which
was reported in cost of revenues and $164 million, which was reported in
selling, general and administrative expenses in our unaudited condensed
consolidated statements of operations.
       
For the year ended December 31, 2015, the $192 million adjustment to exclude
stock-based compensation from income from operations includes $39 million, which
was reported in cost of revenues and $153 million, which was reported in
selling, general and administrative expenses in our unaudited condensed
consolidated statements of operations.
(b)
Acquisition-related charges include the following when applicable: amortization
of acquired intangible assets, external deal costs, acquisition-related
retention payments, changes in the fair value of contingent consideration
liabilities, integration costs and other acquisition-related costs.

(c)
For the three months ended December 31, 2016 and 2015, the non-GAAP income tax
benefits related to stock-based compensation expense were $12 million each. For
the years ended December 31, 2016 and 2015, the non-GAAP income tax benefits
related to stock-based compensation expense were $49 million and $46 million,
respectively.

For the three months ended December 31, 2016 and 2015, the non-GAAP income tax
benefits related to acquisition-related charges were $12 million and $11
million, respectively. For the years ended December 31, 2016 and 2015, the
non-GAAP income tax benefits related to acquisition-related charges were $46
million and $43 million, respectively.







--------------------------------------------------------------------------------





(d)
Non-operating foreign currency exchange gains and losses are inclusive of gains
and losses on related foreign exchange forward contracts not designated as
hedging instruments for accounting purposes. For the three months ended December
31, 2016 and 2015, the non-GAAP pre-tax non-operating foreign currency exchange
losses were $26 million and $14 million, respectively, with related incremental
non-GAAP income tax benefits of $2 million for each period. For the years ended
December 31, 2016 and 2015, the non-GAAP pre-tax non-operating foreign currency
exchange losses were $30 million and $43 million, respectively, with related
non-GAAP tax benefits of $5 million and $2 million, respectively. The effective
tax rate related to the reported non-operating foreign currency exchange gains
and losses varies depending on the jurisdictions in which such gains and losses
are generated and the statutory rates applicable in those jurisdictions.

(e)
In May 2016, our principal operating subsidiary in India repurchased shares from
its shareholders, which are non-Indian Cognizant entities, valued at $2.8
billion.  As a result of this transaction, we incurred an incremental income tax
expense of $238 million in the year ended December 31, 2016, of which $24
million was incurred in the three months ended December 31, 2016.

The above tables serve to reconcile the Non-GAAP financial measures to
comparable GAAP measures. Please refer to the “About Non-GAAP Financial
Measures” section of our press release for further information on the use of
these Non-GAAP measures.





--------------------------------------------------------------------------------





COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION
Schedule of Supplemental Information
(Unaudited)
(In millions)


 
Three Months Ended December 31, 2016
 
 
 
 
 
 % Change
 
 $
 
 % of total
 
 Sequential
 
 Year over Year
Revenues by Segment:
 
 
 
 
 
 
 
Financial Services
$
1,354


 
39.1
%
 
(1.5
)%
 
3.5
 %
Healthcare
1,005


 
29.0
%
 
1.2
 %
 
5.6
 %
Manufacturing/Retail/Logistics
688


 
19.9
%
 
1.3
 %
 
12.6
 %
Other
415


 
12.0
%
 
2.2
 %
 
14.6
 %
Total Revenues
$
3,462


 
 
 
0.3
 %
 
7.1
 %
 
 
 
 
 
 
 
 
Revenues by Geography:
 
 
 
 
 
 
 
North America
$
2,715


 
78.4
%
 
0.2
 %
 
7.2
 %
United Kingdom
273


 
7.9
%
 
(6.8
)%
 
(10.8
)%
Rest of Europe
262


 
7.6
%
 
7.4
 %
 
21.9
 %
Europe - Total
535


 
15.5
%
 
(0.4
)%
 
2.7
 %
Rest of World
212


 
6.1
%
 
2.9
 %
 
17.8
 %
Total Revenues
$
3,462


 
 
 
0.3
 %
 
7.1
 %



 
Twelve Months Ended December 31, 2016
 
 
 
 
 
 
 
 % Change
 
 $
 
 % of total
 
 
 
 Year over Year
Revenues by Segment:
 
 
 
 
 
 
 
Financial Services
$
5,366


 
39.8
%
 
 
 
7.3
 %
Healthcare
3,871


 
28.7
%
 
 
 
5.5
 %
Manufacturing/Retail/Logistics
2,660


 
19.7
%
 
 
 
13.5
 %
Other
1,590


 
11.8
%
 
 
 
13.5
 %
Total Revenues
$
13,487


 
 
 
 
 
8.6
 %
 
 
 
 
 
 
 
 
Revenues by Geography:
 
 
 
 
 
 
 
North America
$
10,546


 
78.2
%
 
 
 
8.1
 %
United Kingdom
1,176


 
8.7
%
 
 
 
(1.0
)%
Rest of Europe
969


 
7.2
%
 
 
 
18.2
 %
Europe - Total
2,145


 
15.9
%
 
 
 
6.8
 %
Rest of World
796


 
5.9
%
 
 
 
22.7
 %
Total Revenues
$
13,487


 
 
 
 
 
8.6
 %








